Citation Nr: 0910230	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-34 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to 
September 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2008, the Veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.  During the hearing he also submitted 
additional evidence and a subsequent waiver of initial RO 
review of the evidence.  This evidence will be considered by 
the Board in adjudicating this appeal.  See 38 C.F.R. 
§ 20.1304 (2008).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran has a current diagnosis of PTSD.

3.  The Veteran did not serve in combat.

4.  The Veteran's claimed in-service stressor has not been 
corroborated by service records or other credible, supporting 
evidence.




CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the Veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which requires VA review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence 
not previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the Veteran of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.  In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the claim for service connection has 
been substantiated, and any defect in the notice regarding 
that claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  

In reviewing the Veteran's claim of entitlement to service 
connection for PTSD, the Board observes that the RO issued 
VCAA notices to the Veteran in January 2005 and March 2006 
letters which informed him of the evidence generally needed 
to support claims of entitlement to service connection; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claim.  The March 2006 letter informed 
him of the evidence needed for the assignment of evaluations 
and effective dates for initial awards of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
January 2005 VCAA notice was issued prior to the May 2005 
rating decision from which the instant appeal arises.  Thus, 
the Board concludes that the RO provided appropriate notice 
of the information or evidence needed in order to 
substantiate the claim prior to the initial decision.  In 
view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to this claim.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records, VA medical treatment records and evaluations are of 
record, as well as transcripts of the Veteran's testimony at 
personal hearings and were reviewed by both the RO and the 
Board in connection with the Veteran's claim.  There remains 
no issue as to the substantial completeness of the Veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

Review of the record reveals that the Veteran has been 
diagnosed with PTSD by VA health care providers as early as 
March 2005.  Most of the treatment records indicating a PTSD 
diagnosis are cursory and do not provide a history regarding 
his alleged stressor or symptoms; however, a March 2005 
treatment record does identify his stressor as watching 
Korean children starve outside his base.  Contemporary VA 
treatment records, also beginning as early as March 2005, 
show a diagnosis of moderate depression and note PTSD 
symptoms.  Later treatment records, beginning in July 2007 
show only diagnosed depression.  However, assuming without 
conceding that the Veteran does have a credible current PTSD 
diagnosis, the next question, then, is whether the alleged 
in-service stressors actually occurred.  

Pursuant to VA regulation, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the Veteran engaged in "combat with the enemy."  
See Gaines v. West, 11 Vet. App. 353 (1998) (Board must make 
a specific finding as to whether the Veteran engaged in 
combat).  The Board emphasizes that although medical evidence 
appears to relate the diagnosis of PTSD to an in-service 
stressor, such after-the-fact medical nexus evidence cannot 
also be the sole evidence of the occurrence of the claimed 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

Based on the Veteran's military records, the Board finds that 
he did not engage in combat.  Indeed, the Veteran does not 
contend that he engaged in combat.  Although he did not 
respond to VA's January 2005 request for information 
regarding his alleged stressor, the Board has been able to 
discern the Veteran's alleged in-service stressor through 
reviewing his VA treatment records, as well as transcripts of 
his testimony at May 2006 and December 2008 personal 
hearings.  He alleges being traumatized while stationed in 
Korea, by witnessing the starvation and malnourishment of 
Korean children outside his Air Force Base.

Unfortunately, there is no independent basis whatsoever to 
support the Veteran's assertions regarding his alleged 
stressor.  During his December 2008 personal hearing, the 
Veteran testified that he could not remember anyone he served 
with in Korea that might remember the situation with the 
children outside the base.  The anecdotal experiences of the 
type cited by the Veteran simply cannot be verified 
independently.  See Cohen v. Brown, 10 Vet. App. 128, 134 
(1997) ("Anecdotal incidents, although they may be true, are 
not researchable.  In order to be researched, incidents must 
be reported and documented."); see also M21- 1MR, Part 
IV.ii.1.D.15.a (attempt at corroboration not required where 
stressors are not capable of being documented), and 14.d. 
(noting that claimants must provide, at a minimum, a stressor 
that can be documented).

Accordingly, pursuant to VA regulation, the record must 
contain credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).  In this 
case, there is no such credible supporting evidence 
concerning the Veteran's alleged stressor.  Therefore, in the 
absence of credible evidence corroborating the Veteran's 
statements during treatment and his testimony regarding his 
in-service stressor, the Board cannot conclude that the 
requirements of 38 C.F.R. § 3.304(f) have been met.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for PTSD is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


